Title: Thomas Jefferson: Memo on Materials for Architectural Details of Poplar Forest, After 14 June 1822, 14 June 1822
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    DHall35. Metops 14. I. wide 15. I. high4. do angular, mitred. the two moieties equal to one wholeJune 14 wrote to Coffee for the above74.8f of frize. but say 80.f = 28. D 80 crunning measure.
                        
                    